Case 3:19-cv-01416-LAB-JLB Document14 Filed 10/04/19 PagelID.58 Page 1 of 2
POS-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name. State Bar number. aid address}:

Joseph R. Manning, Jr SBN #2323381 Michael J Manning SBN 286879
it~ MANNING LAW APC

20062 SW Birch St #200

Newport Beach. CA 92660

TELEPHONE NO. 949.200.8755 FAX NO. (Optional: 866-843-8308
E-MAIL AGDRESS (Optional):
ATTORNEY FOR iNamaj: Plaintiff James Rutherford an individual
SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Dicgo
STREET ADDRESS: 991 W Broadway
MAILING AODRESS: sanyo
CITY ANDZIPGODE: San Diego. CA 92101
BRANCH NAME: Sauthern District of California

FOR COURT USE ONLY

 

 

PLAINTIFE/PETITIONER: James Rutherford ~an individual CASE NUMBER

s19evolal6 | KSLA

DEFENDANTIRESPONDENT: Cesar's Mexican Restaurant, LUC. a California limited lability

PROOF OF SERVICE OF SUMMONS “ een - b\4 NS a

 

 

 

 

 

(Separate proof of service is required for each party served.)
1. At the time of service [ was at ieast 18 years of age and not a party to this action.
2. iserved copies of:

CJ sUuMMOns . .
b, complaint ~ 5 Lendl himencled (ayy f vert 1
c. ["7] Altemative Dispute Resolution (ADR) package
d. C] Civil Case Cover Sheet (served in complex cases anily)
e. [7] cross-compiaint
f. [["] other (specify documents):
3. a. Party served (specify name of party as shown on documents served):

Arnotdo Vargas. an individual

b. ["] Person (othar than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under item 55 on whom substituted service was made} (specify name and relationship to the party named in Hem Ja}:

4. Address where the party was served:
5322 Rio Plata Drive Oceanside, CA 92087

5. | Served the party (check proper box)
a. Cc] by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to

 

 

receive service of process for the party (4) on (date): (2} at (time):

b. by substituted service, On (date): 9/1019 at (time): 1:45PM [left the documents listed in item 2 with or

in the presence of (name and litle or retationship to person indicated in itern 3):

Jose Doe-( Hispanic male 45 yrs old bold brown eves 3 7' 170 Ibs jauthorized to accent

(1) [£2] (business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers.

(2) (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
place of abode of the party. | inforrned him or her of the general nature of the papers.

(3) ["~] (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

(4) | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Code Civ. Proc., § 415.20). | mailed the docurnents on
(date). q- 76-1 G, from {city}: f VUUOYNAYA Che or [__] a declaration of mailing is attached.

(8) [77] | attach a dectaration of diligence stating actions taken first to attempt personal service.

Page 1of2
Fem Adopted tor Mandatory Use PROOF OF SERVICE OF SUMMONS Code of Civil Procedure, § 417.10

POS-O10 (Rev. January 1, 2007]
Case 3:19-cv-01416-LAB-JLB Document14 Filed 10/04/19 PagelID.59 Page 2 of 2

 

PLAINTIFF/PETITIONER. James Rutherford . an individual CASE NUMBER:

= 3:19 ov O1416 Uy- gq Ls

DEFENDANT/RESPONDENT: Cesar's Mexican Restaurant. LLC. a California limited liability

 

 

 

 

 

5. « [] by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,

(1) on (date): (2) from (city):

(3) [7] with we copies of the Notice and Acknowledgment of Receipt and @ postage-paid retum envelope addressed
tome. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

(4) [7] to an address outside Catifornia with return receipt requested. (Code Civ, Proc., § 415.40.)

d. [77] by other means (spacity means of service and authorizing code section):

C7] Additional page describing service is attached.

8. The "Notice to the Person Served" fon the summons) was completed as follows:

a as an individual defendant,
>’. [7] as the person sued under the fictitious name of (specify):
c [) as occupant.
4. [7D on behait of (specify):
under the following Code of Civil Procedure section:
CJ 446.40 (corporation) ["] 415.95 (business organization, form unknown)
[-] 416.20 (defunct corporation) [7J 416.60 (minor)
CJ 416.30 {joint stock company/association) ["} 416.70 (ward of conservatee}
[7] 4146.40 (association or partnership) CJ 416.90 (authorized person)
[I 416.50 (public entity) C2 415.46 (occupant)
(I other:
7, Person who served papers
a. Name: Adriana M Achucarro
b. Address: 2390 © Orangzewood Ave #530. Anaheim. CA 92806
¢. Telephone number. 949-305-9108
a. The fee for service was: $ 35.00
8. fam:
(1) [77] not a registered California PFOCess server.
{2) exempt from registration under Business and Professions Code section 22350(b).

 

 

 

(3) L¥_] 4 registered California process server:

() [] owner [7] emptoyee independent contractor.
{i} Registration No.: 2898

(iii) County: Orange

8. i declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

 

or
9. [1] 1am a California sheriff or marshal and I certify that the foregoing is true and correct.

t
?
i

[fajuor ! Ly yl)

Date: 10/1/2019

Adriana M Achucarro >

(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) SIGNATURE )

 

eae

 

 

POSSIO Rev servary 1, 2007 PROOF OF SERVICE OF SUMMONS Page 20f 2
